W*W¥
COA# 08-12-00311-CR                        OFFENSE:         OTHER CRIMINAL

          The State of Texas v. Arturo
STYLE: Gonzalez                          __ COUN IY.        hi K3S0
COA DISPOSITION: REVREM                    TRIAL COURT: County Court at Law No 7
DATE: 10/8/14 . r            Publish: NO TC CASE #:         20120C07213




                  IN THE COURT OF CRIMINAL APPEALS

fi Fr.TRONIC RECORD


          The State of Texas v. Arturo
                                                CCA#:
STYLE:    Gonzalez           ;

                             Petition           CCA Disposition:
     /\pprz.;.E£?S
FOR DISCRETIONARY REVIEW IN CCA IS:              DATE:
                                                 JUDGE:.
         fofiW
 DATE:      /f/^/^¥                              SIGNED:
                                                 PUBLISH:
                                                                          PC:_
                                                                          DNP:
 JUDGE:      f.i. LU*^

                                                                           MOTION FOR

                                           REHEARING IN CCA IS:
                                           JUDGE: